                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

     JASON GALLAGHER,                                 §
                                                      §
                              Plaintiff               §
                                                      §                 CAUSE OF ACTION:
     v.                                               §
                                                      §                     1:20-cv-901-RP
     CITY OF AUSTIN, JOHN DOE, JOHN                   §
     FOE, and JOHN ROE                                §
                                                      §
                              Defendants              §
                                                      §

                                AGREED SCHEDULING ORDER

          Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling Order is

issued by the Court:

1.        A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be filed

          on or before April 16, 2021.

2.        The parties asserting claims for relief shall submit a written offer of settlement to opposing

          parties on or before May 21, 2021, and each opposing party shall respond, in writing, on or

          before June 21, 2021. All offers of settlement are to be private, not filed. The parties are

          ordered to retain the written offers of settlement and responses so the Court may use them

          in assessing attorney’s fees and costs at the conclusion of the trial.

3.        Each party shall complete and file the attached “Notice Concerning Reference to United

          States Magistrate Judge” on or before May 1, 2021.

4.        The parties shall file all motions to amend or supplement pleadings or to join additional

          parties on or before July 21, 2021.

5.        All parties asserting claims for relief shall file their designation of testifying experts and serve

          on all parties, but not file, the materials required by Federal Rule of Civil Procedure

          26(a)(2)(B) on or before August 31, 2021. Parties resisting claims for relief shall file their

          designation of testifying experts and serve on all parties, but not file, the
     materials required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before September

     30, 2021. All parties shall file all designations of rebuttal experts and serve on all parties the

     material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to

     the extent not already served, 15 days from the receipt of the report of the opposing expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written report

     of the expert’s proposed testimony, or within 11 days from the completion of the expert’s

     deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before December 15, 2021.

8.   All dispositive motions shall be filed on or before January 15, 2022, and shall be limited to

     20 pages unless leave of court is requested and obtained. Responses shall be filed and

     served on all other parties not later than 14 days after the service of the motion and shall be

     limited to 20 pages. Any replies shall be filed and served on all other parties not later than

     7 days after the service of the response and shall be limited to 10 pages, but the Court need

     not wait for the reply before ruling on the motion.

9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial for

     each of the parties and by any unrepresented parties. The parties should consult Local Rule

     CV-16(e) regarding matters to be filed in advance of the final pretrial conference.




                                                2
10.   This case is set for Jury            trial commencing at 9:00 a.m. on

                        May 23                               , 20 22       .

      By filing an agreed motion, the parties may request that this Court extend any deadline set in

      this Order, with the exception of the dispositive motions deadline and the trial date. The

      Court may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not

      make timely submissions under this Order.



      SIGNED on                        April 6                         , 2021.




                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE




                                                 3
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
                                                  §

                        NOTICE CONCERNING REFERENCE TO
                         UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 626(c), Federal Rule of Civil Procedure 73,

and the Local Rules of the United States District Court for the Western District of Texas, the

following party ________________________________________________________________

through counsel _______________________________________________________________

       ___ consents to having a United States Magistrate Judge preside over the trial in this case.

       ___ declines to consent to trial before a United States Magistrate Judge.



                                                      Respectfully submitted,

                                                      __________________________________

                                                      Attorney for:

                                                      __________________________________




                                                  4
